Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-8 and 10-11 are rejected.
	Claims 9 and 12-13 have been canceled.
	Claims 14-23 are withdrawn.


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 10-11, in the reply filed on August 30, 2022, is acknowledged.
	Accordingly, claims 14-23 are withdrawn from further consideration because they are drawn to non-elected inventions.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Combest (US 4,036,758)..
	With respect to claim 1, Combest discloses a filter 10 (fluid filtering device), as shown in Fig. 1, having: a housing 11 (body) configured to couple to a side of a fuel pump (see col. 4, lines 17-18), the body 11 including: an inlet fitting 31 (fluid collection portion) configured to collect fluid supplied to the fluid filtering device 10, as shown in Fig. 1; a filtering chamber, as shown in the figure below, in fluid communication with the fluid collection portion 31, the filtering chamber having an entrance portion, as shown in the figure below, an exit portion, as shown in the figure below, and a fluid filter having at least two filter elements 13, 14, as shown in Figs. 3-4, the filtering chamber being configured to filter the fluid supplied to the fluid filtering device 10, as shown in Fig. 1; and an outlet end bell 12 (passthrough bore) in fluid communication with the filtering chamber and separate from the fluid collection portion such that low-pressure fluid flowing toward the passthrough bore 12 is rerouted away from the passthrough bore to be externally filtered in the filtering chamber before entering the passthrough bore 12 by flowing into the fluid collection portion 31, flowing from the fluid collection portion 31 into the filtering chamber to be filtered and flowing from the filtering chamber into the passthrough bore 12, as shown in Fig. 1.

       
    PNG
    media_image1.png
    485
    952
    media_image1.png
    Greyscale
        
	Combest does not disclose the body coupled to a low-pressure side of a fuel pump.  However, this limitation has been considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the body 11 disclosed by Combest has all the claimed structure and therefore, it is inherent and/or obvious that it is capable of performing the intended use, i.e., it is capable of being coupled to a low-pressure side of a fuel pump.

	With respect to claim 2, Combest discloses wherein the fluid filter is positioned between the entrance portion and the exit portion, as shown in the figure above.

	With respect to claim 3, Combest discloses wherein the passthrough bore 12 comprises an upstream portion and a downstream portion, and wherein both the entrance portion and the exit portion extend in a direction generally from the downstream portion of passthrough bore 12 to the upstream portion of the passthrough bore 12, as shown in Fig. 1.

	With respect to claim 4, Combest discloses wherein at least one of the entrance portion and the exit portion longitudinally extends at an angle relative to a central axis of the passthrough bore 12, as shown in the figure above.

	With respect to claim 5, Combest discloses wherein both the entrance portion and the exit portion longitudinally extend at an angle relative to the central axis of the passthrough bore 12, as shown in the figure above.

	With respect to claim 6, Combest discloses wherein the passthrough bore 12 is defined by an inner surface of a passthrough bore wall, as shown in Fig. 1, and wherein the fluid collection portion 31 is defined by an outer surface of a wall, as shown in Fig. 1.  Combest lacks the fluid collection portion defined by an outer surface of the passthrough bore wall.  However, it would have been obvious to a person having ordinary skill in the art to defined the fluid collection portion disclosed by Combest, by an outer surface of the passthrough wall, as claimed by applicant, in order to make the wall integral to form a unit, and in order to facilitate its handling, since the courts have held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  (See MPEP 2144.04 [R-1] (V) [In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).

	With respect to claim 7, Combest discloses an end portion 32 (fluid seal) positioned along at least a portion of the outer surface of the passthrough bore wall, the fluid seal 32 being configured to engage and seal with a connected fuel pump (see col. 4, lines 17-18).

	With respect to claim 8, Combest discloses wherein the at least two filter elements of the fluid filter includes a magnet portion 29 and a screen portion 18, 26, as shown in Figs. 1, 3 and 4.

	With respect to claim 10, Combest discloses wherein the fluid filter is movable relative to the filtering chamber, since this can happen during assembly/disassembly, and wherein the fluid filtering device 10 further comprises a support structure 15 (biasing member) configured to inhibit movement of the fluid filter within the filtering chamber, as shown in Fig. 1.

	With respect to claim 11, Combest discloses a fitting 35 (filtering chamber cover) that is removably coupled to the body 11 and, upon removal, is configured to provide access to the fluid filter, as shown in Fig. 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778